UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6104


JARRETT D. HOLDEN,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of VA. D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-01591-TSE-TRJ)


Submitted:   April 23, 2014                 Decided:   May 9, 2014


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jarrett D. Holden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jarrett D. Holden seeks to appeal the district court’s

order dismissing as successive his petition filed pursuant to 28

U.S.C. § 2254 (2012), in which he claimed that his sentence of

mandatory life without parole is unconstitutional following the

Supreme Court’s decision in Miller v. Alabama, 132 S. Ct. 2455,

2460, 2469 (2012).

           We granted Holden’s motion for authorization to pursue

this claim in the district court on June 16, 2013.                         In re:

Holden, No. 13-264 (4th Cir. June 19, 2013) (unpublished order).

Holden subsequently filed a successive § 2254 petition in the

district   court,     which   the     district       court    dismissed    without

prejudice for failure to exhaust.              The district court’s order

clearly stated that “Petitioner may resubmit his claims to [the

district court] after he has exhausted them in the Supreme Court

of Virginia.”      Holden v. Clarke, No. 1:13-cv-00897-TSE-TRJ (E.D.

Va. Sept. 20, 2013).

           The     Supreme    Court    of     Virginia       dismissed    Holden’s

petition for a writ of habeas corpus on November 7, 2013, and

Holden   refiled    his    § 2254     claim    in    the     district    court   on

December   27,     2013.      The   district        court    dismissed    Holden’s

petition      as    an     unauthorized,       successive        petition,       and

erroneously informed Holden that he needed to seek authorization

from this court pursuant to 28 U.S.C. § 2244(b)(2) (2012).

                                        2
              Because we have already granted Holden the requisite

authorization under § 2244, we find that the district court’s

procedural ruling was in error.          We therefore grant leave to

proceed in forma pauperis, grant a certificate of appealability,

vacate the district court’s order, and remand with instructions

for the district court to consider Holden’s petition.               In so

doing, we express no opinion as to the procedural or substantive

merits   of    Holden’s   claims.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                    VACATED AND REMANDED




                                    3